Soule, J.
The Gen. Sts. c. 150, give to any person to whom a debt is due for materials furnished and actually used in the erection, alteration or repair of a building on real estate, by virtue of an agreement with or by consent of the owner; a lien on the building and on the interest of the owner thereof in the *209lot of land on which it is situated, to secure the payment of the debt so due. § 1. But such lien is dissolved and lost, unless the person desiring to avail himself of it files in the office of the clerk of the city or town a statement of a just and true account of the amount due him, within thirty days after he ceases to furnish materials for the building. § 5.
It is clear that the statement of account is intended to embrace only those charges which the lien secures, and that it is to be filed within thirty days after the last of the items charged and secured is furnished. The only “ materials ” which are the subject matter of provisions of the statute are materials furnished and actually used. While the statute, in § 6, provides that no inaccuracy in stating the amount due shall invalidate the proceedings, unless it appears that the person filing the certificate has wilfully and knowingly claimed more than is his due, it is nowhere provided that a lien may be saved by inserting in the statement a charge actually due, but for whicn there is no security by lien under the statute, if that charge covers all the articles furnished within thirty days before the filing of the certificate. The lien is not a common-law right, but a creature of the statute. It can be preserved and enforced only by a strict compliance with the requirements of the statute. There are no equities to be invoked in aid of it. The petitioners furnished no materials within thirty days before filing their certificate, which were actually used in the erection of the building. The articles which they furnished to Blaikie within that time were not delivered on the lot of land on which the building was situated, and were attached for Blaikie’s debt without going upon that lot. The petitioners, therefore, had no lien to secure payment for them, and their certificate was not filed within the time required by the statute. The refusal so to rule was erroneous. Petition dismissed.